Exhibit 10.1

EXECUTION VERSION

This AGREEMENT, dated as of September 28, 2011 (this “Agreement”), is by and
among Family Dollar Stores, Inc., a Delaware corporation (the “Company”), and
the other entities and persons signatory hereto (collectively, the “Investors”).

WHEREAS, the Board of Directors of the Company (the “Board”) intends to
(i) increase the size of the Board from ten (10) to eleven (11) members and
(ii) appoint Edward P. Garden (“EPG”) as a director to fill the newly created
vacancy, with a term expiring at the Company’s annual stockholders’ meeting
occurring during fiscal year 2012 (the “2012 Annual Meeting”);

WHEREAS, at the 2012 Annual Meeting and the Company’s annual stockholders’
meeting occurring during fiscal year 2013 (the “2013 Annual Meeting” and,
together with the 2012 Annual Meeting, the “2012 and 2013 Annual Meetings”), the
Board intends to (i) nominate EPG for election as a member of the Board with
respective terms expiring at the first annual stockholders’ meeting following
each such meeting and (ii) recommend that the shareholders of the Company vote
to elect EPG as a director of the Company at the 2012 and 2013 Annual Meetings;

WHEREAS, on the date hereof the Investors Economically Own (as defined below)
the interests in shares, each with a $0.10 par value, of the Company’s common
stock (the “Common Stock”) specified on Schedule A of this Agreement;

WHEREAS, the Investors support the appointment of EPG to the Board and his
nomination and election at the 2012 and 2013 Annual Meetings; and

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Investors are withdrawing their previously announced proposal to acquire the
Company as disclosed previously by the Investors in a filing on Schedule 13D;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

REPRESENTATIONS

SECTION 1.1 Authority; Binding Agreement. (a) The Company hereby represents that
this Agreement and the performance by the Company of its obligations hereunder
(i) has been duly authorized, executed and delivered by the Company, and is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, (ii) does not require the approval of the
shareholders of the Company and (iii) does not and will not violate any law, any
order of any court or other agency of government, the certificate of
incorporation of the Company or the bylaws of the Company, or any stock exchange
rule or regulation, or any provision of any indenture, agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim,

 

1



--------------------------------------------------------------------------------

encumbrance or adverse penalty of any nature whatsoever pursuant to any such
indenture, agreement or other instrument.

(b) Each of the Investors represents and warrants that this Agreement and the
performance by such Investor of its obligations hereunder (i) has been duly
authorized, executed and delivered by such Investor, and is a valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, (ii) does not require approval by any owners or holders of any
equity interest in such Investor (except as has already been obtained) and
(iii) does not and will not violate any law, any order of any court or other
agency of government, the charter or other organizational documents of such
Investor, as amended, or any provision of any agreement or other instrument to
which such Investor or any of its properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such agreement or instrument.

SECTION 1.2 Interests in Common Stock. The Investors hereby represent and
warrant that, as of the date hereof, they and their Affiliates (as such term is
hereinafter defined) are, collectively, the Economic Owners of such number of
shares of Common Stock as is accurately and completely set forth (including,
without limitation, as to the form of ownership) on Schedule A hereto, and none
of the Investors or any of their Affiliates Economically Own any other
securities of the Company. During the Standstill Period, Trian Fund Management,
L.P. (“TFM”), on behalf of the Investors, shall promptly (and in any event
within three business days) notify the Company in writing (a) upon the
Investors, together with their Affiliates, ceasing to own, in the aggregate, the
Minimum Percentage of shares of Common Stock and (b) upon the Investors,
together with their Affiliates, becoming the Economic Owners, in the aggregate,
of more than 9.9% of the then outstanding shares of Common Stock (based, in the
case of this clause (b), on the number of outstanding shares of Common Stock
most recently indicated by the Company as outstanding in (x) any of the
Company’s Annual Report on Form 10-K, Quarterly Report on Form 10-Q or
definitive proxy statement on Schedule 14A, in each case as filed by the Company
with the Securities and Exchange Commission (the “SEC”) or (y) a written notice
by the Company to TFM). At any time during the Standstill Period in which
(i) the Investors, together with their Affiliates, own, in the aggregate, at
least the Minimum Percentage of shares of Common Stock and (ii) the Investors no
longer report on Schedule 13D with the SEC the Investors’ Beneficial Ownership
of Common Stock, TFM, on behalf of the Investors shall, upon request of the
Company (which request shall not be made more than once during any quarterly
period), promptly (and no later than five business days after the request is
made) provide the Company with a written report specifying the number of shares
of Common Stock Economically Owned, in the aggregate, by the Investors together
with their Affiliates, as of the close of business on the date immediately
preceding such request.

SECTION 1.3 Defined Terms. For purposes of this Agreement

(a) The term “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); provided, that the term “Affiliate” shall not include any portfolio or
operating company of the Investors for which all of the following conditions are
satisfied: (i) whose equity securities are registered

 

2



--------------------------------------------------------------------------------

under the Exchange Act (or are publicly traded in a foreign jurisdiction),
(ii) as to which the Investors and their Affiliates own less than a majority of
the total voting power of all outstanding voting securities and do not have
representatives or designees who occupy a majority of the seats on the board of
directors or other similar governing body of such portfolio or operating company
and do not otherwise control (as the term “control” is defined in Rule 12b-2
promulgated by the SEC under the Exchange Act) such portfolio or operating
company, and (iii) to which no non-public information about the Company has been
made available by the Director Designee or any of the Investors or their
Affiliates. For purposes of this definition, it is hereby acknowledged and
agreed that funds or accounts as to which TFM or any Affiliate thereof has
voting or investment power over shares of the Company’s Common Stock shall be
deemed an “Affiliate” of TFM. For purposes of this Agreement, the Investors, on
the one hand, and the Company, on the other, shall not be deemed to be
Affiliates of each other.

(b) The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership”
shall have the same meanings as set forth in Rule 13d-3 (“Rule 13d-3”)
promulgated by the SEC under the Exchange Act. The terms “Economic Owner,”
“Economically Own” and “Economic Ownership” shall have the same meanings as
“Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership” except that a
person will also be deemed to “Economically Own,” to be the “Economic Owner” and
to have “Economic Ownership” of (i) all shares of Common Stock which such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including, without limitation,
pursuant to a cash settled call option or other derivative security, contract or
instrument in any way related to the price of shares of Common Stock.

(c) The term “Director Designee” shall mean EPG, or any replacement agreed upon
by the Company and TFM in accordance with and subject to Section 2.1(e).

(d) “Extraordinary Matter” means (i) any merger, consolidation, share exchange,
recapitalization, or other business combination, in each case as a result of
which the holders of the Common Stock of the Company immediately prior to the
consummation of such transaction would cease to own at least a majority of the
outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) or (ii) any
liquidation, dissolution or sale of all or substantially all of the assets of
the Company, in each case referred to in (i) or (ii) that is subject to approval
by the stockholders of the Company. For the avoidance of doubt, “Extraordinary
Matter” does not include a proxy contest or consent solicitation with respect to
the election of directors.

(e) References to “fiscal year” mean the Company’s fiscal year. The 12-month
period ended August 27, 2011 is fiscal year 2011.

(f) “Minimum Percentage” means, as of any time, the ownership at such time and
at all times during the prior 30 consecutive days, of the sum of: (x) Beneficial
Ownership of Physical Shares of Common Stock equal to at least 3.0% of the
outstanding shares of Common Stock and (y) Economic Ownership of shares of
Common Stock equal to at least 2.0% of the outstanding shares of Common Stock
(based, in the case of this definition, on the outstanding

 

3



--------------------------------------------------------------------------------

shares of Common Stock being deemed to be the lower of (i) 120,241,598 and
(ii) the number of shares of Common Stock most recently identified by the
Company as outstanding in (x) any of the Company’s Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or definitive proxy statement on Schedule 14A, in
each case as filed by the Company with the SEC or (y) a written notice by the
Company to TFM).

(g) “Non-Election Date” means the 45th calendar day following the 2012 Annual
Meeting or 2013 Annual Meeting, as the case may be, if, by such date, (i) the
Director Designee is not elected at such meeting and (ii) the Director Designee
has not been appointed to the Board with a term expiring at the Company’s next
annual stockholders’ meeting. A “Non-Election Date” will not result if
(A) nomination or appointment of the Director Designee in connection with the
2012 Annual Meeting or 2013 Annual Meeting, as the case may be, is not required
by this Agreement or (B) the failure to elect or appoint the Director Designee
results solely from such Director Designee’s resignation or refusal to serve.

(h) “Physical Shares” means, with respect to a person or entity, shares
Beneficially Owned by such person or entity as to which such person or entity
directly or indirectly has voting and investment power and which are held either
of record by such person or entity or through a broker, dealer, agent, custodian
or other nominee that is the holder of record of such shares. For the avoidance
of doubt, it is understood that (i) “Physical Shares” shall not include shares
Beneficially Owned by such person or entity solely as a result of the operation
of (x) clauses (i) and (ii) of Section 1.3(b) or (y) Rule 13d-3(d)(1)(i)(A)-(B),
and (ii) the fact that shares are held in a margin account or are pledged as
collateral pursuant to customary loan documentation shall not result in such
shares not being considered Physical Shares unless and until such shares are
liquidated pursuant to a margin call or otherwise foreclosed upon by the
applicable broker, lender or other third party.

(i) The “Standstill Period” means the period from the date of this Agreement
through the earliest of:

(1) the date that is 60 calendar days prior to the first day of the notice
period specified in the advance notice provision applicable to the Company’s
annual stockholders’ meeting occurring during fiscal year 2014 (whether pursuant
to applicable law or regulation or the Company’s certificate of incorporation or
bylaws, each as may hereafter be amended);

(2) if the Company has materially breached this Agreement (including by failing
to nominate the Director Designee for election at the 2012 Annual Meeting or
2013 Annual Meeting in violation of this Agreement, or failing to appoint a
replacement to the Director Designee in accordance with and subject to
Section 2.1(e), and within the timeframe set forth in Section 1.3(i)(5)), the
date that TFM delivers to the Company written notice of termination of the
Standstill Period specifying this Section 1.3(i)(2), provided that such notice
will be effective and such termination of the Standstill Period shall occur only
if (A) such notice of termination is delivered to the Company on or after the
15th calendar day following TFM’s delivery to the Company of written notice
describing the Company’s breach of this Agreement in reasonable detail and
(B) the

 

4



--------------------------------------------------------------------------------

Company, at the time of delivery of such notice of termination, has failed to
cure such breach;

(3) if a Non-Election Date occurs, the date (on or after the Non-Election Date)
on which TFM delivers to the Company written notice of termination of the
Standstill Period specifying this Section 1.3(i)(3);

(4) if the Director Designee is removed from the Board (but not including
removal of the Director Designee (A) following such Director Designee’s failure
to resign in accordance with Section 2.1(a), (B) in connection with such
Director Designee’s required resignation pursuant to Section 2.1(a) or (C) under
the circumstances described in Section 1.3(i)(5)(A)), the date (on or after the
date of such removal) on which TFM delivers to the Company written notice of
termination of the Standstill Period specifying this Section 1.3(i)(4); or

(5) if both (A) the then-current Director Designee voluntarily resigns as a
director of the Company or is unable to serve as a director of the Company as a
result of his or her death or incapacity and (B) either (i) TFM complies with
Section 2.1(e), but the Company and TFM fail to agree on a replacement in
accordance with Section 2.1(e) within 90 calendar days following the date that
the last Director Designee ceased to be a director of the Company or (ii) the
Board fails to appoint the agreed replacement to the Board within 90 calendar
days following the date that the last Director Designee ceased to be a director
of the Company, the date (on or after the expiration of such 90 calendar days)
on which TFM delivers to the Company written notice of termination of the
Standstill Period specifying this Section 1.3(i)(5).

ARTICLE II

COVENANTS

SECTION 2.1 Director. (a) As promptly as practicable following the date of this
Agreement, the Board shall (i) increase the size of the Board from ten (10) to
eleven (11) directors and (ii) appoint EPG as a director of the Company with a
term expiring at the 2012 Annual Meeting. By entering into this Agreement, the
Director Designee hereby irrevocably agrees to resign as a member of the Board,
upon the earlier of (x) the date that both (I) either (A) the Standstill Period
has terminated or (B) the Investors, together with their Affiliates, do not own,
in the aggregate, the Minimum Percentage (each of the foregoing (A) and (B), a
“Triggering Event”) and (II) five calendar days have elapsed since the
Triggering Event and the Board has requested in writing the Director Designee’s
resignation, in which case the resignation shall take effect at the time the
Board has delivered such request to the Director Designee and TFM, and (y) the
date that the Board delivers a written request to the Director Designee and TFM
for the Director Designee’s resignation under the circumstances described in,
and in accordance with, Section 3.1(b). For the avoidance of doubt, the Company
may at any time and from time to time increase or decrease the size of the Board
or change its composition, provided that such increase or decrease may not
affect the tenure of the Director Designee.

 

5



--------------------------------------------------------------------------------

(b) The Company agrees that, provided that the Standstill Period has not
terminated, the Board will:

(1) at the 2012 and 2013 Annual Meetings, nominate the Director Designee for
election as a director of the Company (other than in the case of such Director
Designee’s refusal or inability to serve), together with the other persons so
nominated on the Company’s slate in the Company’s proxy statement or proxy card
for such annual meetings, with terms expiring at the Company’s next annual
stockholders’ meeting following the 2012 and 2013 Annual Meetings, respectively;
and

(2) recommend that the shareholders of the Company vote to elect the Director
Designee as a director of the Company at the 2012 and 2013 Annual Meetings.

(c) The Company shall use reasonable best efforts (which shall include the
solicitation of proxies) to ensure that the Director Designee is elected at the
2012 and 2013 Annual Meetings, provided that the Standstill Period has not
terminated prior to the date of such meeting.

(d) If (i) the Company fails to nominate the Director Designee and such failure
constitutes a violation of the Company’s obligations under this Agreement and
(ii) the period under the Company’s bylaws for nomination of directors by
stockholders has expired, or has less than 20 calendar days remaining, on the
date (the “Disclosure Date”) that is the earlier of (x) the date that the
Company gives written notice to the Director Designee that the Company is
nominating a slate that excludes the Director Designee in a manner that
constitutes a violation of the Company’s obligations under this Agreement and
(y) the date that the Company publicly announces a slate of director nominees
that excludes the Director Designee in a manner that constitutes a violation of
the Company’s obligations under this Agreement, then the Company will (I) extend
the deadline under the bylaws during which the Investors may nominate directors
on and subject to the terms of the bylaws (other than the time period for
submitting nominations) so that the period from the Disclosure Date through the
extended deadline is at least 20 calendar days and (II) not hold the annual
meeting at which such slate is up for election until at least 45 calendar days
after such extended deadline.

(e) The Company and the Investors agree that EPG, Nelson Peltz (“NP”) and Peter
W. May (“PWM”) are agreed upon and acceptable replacements for the Director
Designee (subject to the Board’s good faith completion of its customary due
diligence process, including review of a Directors’ and Officers’ questionnaire,
background check and interviews) in the event the then-current Director Designee
voluntarily resigns as a director of the Company or is unable to serve as a
director of the Company due to death or incapacity. The Company shall not
unreasonably withhold, delay or condition its consent to a replacement for the
Director Designee requested by TFM, provided that if any of EPG, NP or PWM is
not unable to serve due to death or incapacity, then TFM shall be obligated to
agree on at least one of EPG, NP or PWM as a replacement for the Director
Designee if so requested by the Company. No person, other than EPG, NP or PWM
(each of whom has executed this Agreement), may be a Director Designee, unless
he or she has executed a joinder to this Agreement solely with respect to the
obligations set forth in the second sentence of Section 2.1(a).

 

6



--------------------------------------------------------------------------------

SECTION 2.2 Voting Provisions. During the Standstill Period, the Investors shall
cause, and shall cause their respective Affiliates to cause, all shares of
Common Stock for which they have the right to vote to be present for quorum
purposes and to be voted at any meeting of shareholders or at any adjournments
or postponements thereof, and to consent in connection with any action by
consent in lieu of a meeting, (i) in favor of each director nominated and
recommended by the Board for election at any such meeting, and (ii) against any
shareholder nominations for director which are not approved and recommended by
the Board for election at any such meeting and against any proposals or
resolutions to remove any member of the Board.

SECTION 2.3 Actions by the Investors. Each of the Investors agrees that, during
the Standstill Period, it shall not, and shall cause its Affiliates not to,
unless specifically requested or authorized in writing by a resolution of the
Board, directly or indirectly:

(a) purchase or cause to be purchased or otherwise acquire or agree to acquire
Economic Ownership of (i) any Common Stock, if in any such case, immediately
after the taking of such action the Investors, together with their respective
Affiliates, would, in the aggregate, Economically Own more than 9.9% of the then
outstanding shares of Common Stock (such Economic Ownership in excess of 9.9% of
the then outstanding shares of Common Stock, the “Excess Amount”) (the parties
agree that (A) it shall not be a breach of this Section 2.3(a) if (1) the
Investors, together with their Affiliates, inadvertently Economically Own the
Excess Amount, if as soon as practicable the Investors, together with their
Affiliates, divest themselves of Economic Ownership of sufficient shares so that
they cease to Economically Own any Excess Amount or (2) the Investors, together
with their Affiliates, Economically Own the Excess Amount solely as a result of
share purchases, reverse share splits or other actions taken by the Company
that, by reducing the number of shares outstanding (or, in the event the Company
does not have a shareholder rights plan in effect or has a shareholder rights
plan in effect that provides for an Economic Ownership threshold for purposes of
qualifying as an “Acquiring Person” that is greater than 10%, issuing shares of
Common Stock to the Director Designee pursuant to the Company’s director
compensation plan), cause the Investors, together with their Affiliates, to
Economically Own the Excess Amount, provided that the Economic Ownership of the
Investors, together with their Affiliates, does not further increase thereafter,
other than (x) solely as a result of further corporate actions taken by the
Company or (y) an increase in Economic Ownership not covered by the immediately
preceding clause (x) that does not exceed an additional 1% of Common Stock then
outstanding, and (B) for purposes of any calculation under this Section 2.3(a),
the number of shares of Common Stock then outstanding shall be the number most
recently identified by the Company as outstanding in (1) any of the Company’s
Annual Report on Form 10-K, Quarterly Report on Form 10-Q or definitive proxy
statement on Schedule 14A, in each case as filed by the Company with the SEC or
(2) a written notice by the Company to TFM), or (ii) any other securities issued
by the Company;

(b) form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock, or deposit any shares of
Common Stock in a voting trust or similar arrangement, or subject any shares of
Common Stock to any voting agreement or pooling arrangement, or grant any proxy,
designation or consent with respect to any shares of Common Stock (other than to
a designated representative of the Company pursuant to a proxy or consent
solicitation on behalf of the Board), other than solely with other Investors or
one or more

 

7



--------------------------------------------------------------------------------

Affiliates (other than portfolio or operating companies) of an Investor with
respect to the shares of Common Stock acquired in compliance with paragraph
(a) above or to the extent such a group may be deemed to result with the Company
or any of its Affiliates as a result of this Agreement (it being understood that
the holding by persons or entities of shares of Common Stock in accounts or
through funds not managed or controlled by an Investor or any Affiliate of any
Investor shall not give rise to a violation of this Section 2.3(b) solely by
virtue of the fact that such persons or entities, in addition to holding such
shares in such manner, are investors in funds and accounts managed by an
Investor or any of its Affiliates and, in their capacity as such, are or may be
deemed to be members of a “group” with the Investors within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock; provided
there does not exist as between such persons or entities, on the one hand, and
the Investors or any of its Affiliates, on the other hand, any agreement,
arrangement or understanding with respect to any action that would otherwise be
prohibited by this Section 2.3);

(c) solicit proxies, designations or written consents of shareholders, or
conduct any binding or nonbinding referendum with respect to Common Stock, or
make or in any way participate in any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but without
regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a participant in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the Rules promulgated thereunder), other than solicitations or
acting as a participant in support of the voting obligations of the Investors
and their Affiliates pursuant to Section 2.2;

(d) seek to call, request the call of, or call a special meeting of the
shareholders of the Company, or make or seek to make a shareholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the shareholders of the Company or in connection with any action by
consent in lieu of a meeting, or make a request for a list of the Company’s
shareholders, or seek election to the Board or seek to place a representative on
the Board (other than as expressly set forth in Section 2.1 and Section 2.2), or
seek the removal of any director from the Board, or otherwise acting alone or in
concert with others, seek to control or influence the governance or policies of
the Company;

(e) propose, offer or participate in (i) any effort to acquire the Company or
any of its subsidiaries or any material assets or operations of the Company or
any of its subsidiaries, (ii) any effort to engage in a transaction or enter
into any agreement that would result in Economic Ownership by any person or
entity (whether or not an Investor) or group (as defined in Section 13(d)(3) of
the Exchange Act) of more than 9.9% of the outstanding shares of Common Stock at
any time or outstanding voting power of the Company at any time, (iii) any
tender offer, exchange offer, merger, acquisition, share exchange or other
business combination or “change in control” (as such term is used in Item 6 of
Schedule 14A) transaction involving the Company or any of its subsidiaries, or
(iv) any recapitalization, restructuring, liquidation, disposition, dissolution
or other extraordinary transaction involving the Company, any of its
subsidiaries or any material portion of their businesses;

(f) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency

 

8



--------------------------------------------------------------------------------

or any disclosure to any journalist, member of the media or securities analyst)
of, any intent, purpose, plan or proposal to obtain any waiver, consent under,
or amendment of, any of the provisions of Section 2.2 or Section 2.3, or
otherwise (i) seek in any manner to obtain any waiver, consent under, or
amendment of, any provision of this Agreement or (ii) bring any action or
otherwise act to contest the validity or enforceability of Section 2.2 or
Section 2.3 or seek a release from the restrictions or obligations contained in
Section 2.2 or Section 2.3 (it being understood, however, that the Board may
adopt a resolution that modifies or waives Section 2.2 or Section 2.3);

(g) make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations on behalf of the Board), (ii) in support of any matter described
in paragraph (d) above, (iii) concerning any potential matter described in
paragraph (e) above or (iv) negatively or disparagingly commenting about the
Company or any of the Company’s directors, officers, key employees, businesses,
operations or strategic plans or strategic directions; or

(h) enter into any discussions, negotiations, agreements or understandings with
any person or entity with respect to the foregoing, or advise, assist,
encourage, support or seek to persuade others to take any action with respect to
any of the foregoing, or act in concert with others or as part of a group
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
of the foregoing.

In the event the Company has announced or entered into a binding agreement
providing for, or has recommended that its shareholders support, an
Extraordinary Matter, the provisions of this Section 2.3 shall not operate to
prevent the Investors from proposing or taking any actions in furtherance of, or
consummating, a competing Extraordinary Matter, provided that all of the other
provisions of this Agreement shall continue in full force and effect.

Notwithstanding anything herein to the contrary, nothing in this Section 2.3
shall be deemed to in any way restrict or limit: (i) the Director Designee, in
his capacity as a member of the Board, from confidentially expressing or
advocating for his or her views to the Company, the Board, officers of the
Company, other directors, or at Board meetings and by voting in his or her
capacity as a director; (ii) the Investors or their Affiliates from
(A) discussing any matter confidentially with the Company, the Board, officers
of the Company or any directors of the Company solely to the extent that,
without the prior written consent of the Company, such discussions (1) are not
publicly disclosed, and would not reasonably be expected to require public
disclosure, (including, without limitation, in any document or report filed with
the SEC) by an Investor or any Affiliate of any Investor at or around the time
such discussions take place, and (2) are not reasonably expected to require
public disclosure (including, without limitation, in any document or report
filed with the SEC) by the Company at or around the time such discussions take
place, (B) voting their shares of Common Stock on any matter brought before the
shareholders of the Company in any manner that they choose, other than as
expressly provided in Section 2.2, (C) selling any shares of Common Stock,
including in response to a Company or third-party tender offer or exchange
offer, or (D) buying any shares of Common Stock other than as expressly provided
in Section 2.3(a) (and Section 2.3(h) to the extent relating

 

9



--------------------------------------------------------------------------------

to Section 2.3(a)); or (iii) the Director Designee or the Investors from
communicating, on a confidential basis, with attorneys, accountants or financial
advisors (excluding any advisor who has taken, takes or is expected by the
Investors to take, any action that if taken by the Investors would violate
Section 2.3), or as otherwise required by law.

SECTION 2.4 Additional Preparations by the Investors. (a) As of the date of this
Agreement, the Investors are not engaged in any discussions or negotiations and
do not have any agreements or understandings, whether or not legally
enforceable, concerning the acquisition of Economic Ownership of any Common
Stock, other than with investors or potential investors in funds and accounts
managed or to be managed by TFM or an Affiliate thereof.

(b) The Investors hereby withdraw their previously announced proposal to acquire
the Company as disclosed previously by the Investors in a filing on Schedule
13D, and shall promptly file an amended Schedule 13D substantially in the form
previously reviewed by the Company. In addition, the Company shall promptly file
a current report on Form 8-K that describes this agreement substantially in the
form previously reviewed by TFM.

SECTION 2.5 Accommodations for Director Designee. The Company acknowledges that:

(a) the acquisition by the Investors of Economic Ownership of shares of Common
Stock through privately negotiated back-to-back call and put transactions
pursuant to which, simultaneously with the purchase of each call option, the
Investors also sell a put option for the same number of shares of Common Stock
and which may, at the option of the Investors, be settled in shares of Common
Stock, or any similar transaction that results in the Investors Economically
Owning the equivalent of shares of Common Stock, cash settled call options or
other derivative securities, contracts or instruments related to the price of
shares of Common Stock, holding shares of Common Stock in margin accounts or
otherwise pledging shares of Common Stock as collateral security will not
violate, or result in the breach of, any of the Company’s policies applicable to
directors of the Company, including, without limitation, the Company’s Board of
Directors Code of Business Conduct, The Insider Trading Compliance Policy, The
Code of Business Conduct and The Corporate Governance Guidelines (for the
avoidance of doubt, the foregoing does not apply with respect to and is not a
waiver of the Company’s policies relating to trading windows, reporting, insider
trading, short sales or pre-clearance);

(b) the service by a principal of the Investors on the board of H.J. Heinz
Company shall not, by itself, violate any of the Company’s policies applicable
to directors of the Company, including, without limitation, the Company’s Board
of Directors Code of Business Conduct, The Insider Trading Compliance Policy,
The Code of Business Conduct and The Corporate Governance Guidelines (for the
avoidance of doubt, the foregoing does not waive any duties or obligations
arising under applicable law);

(c) as of the date of this Agreement, that EPG qualifies as an “independent
director” for purposes of Section 303A of the Listed Company Manual of the New
York Stock Exchange;

 

10



--------------------------------------------------------------------------------

(d) the Director Designee may serve on the boards of up to six other public
companies and the Board has taken all such action and has adopted all such
resolutions necessary for the Board and the Company to permit, without any
future authorization or consent of the Board (or any committee thereof), the
Director Designee to serve concurrently at any time and from time to time as a
director of up to six public companies (not including the Company) and such
actions and resolutions shall remain in full force and effect during the
Standstill Period; and

(e) for purposes of determining whether the Director Designee is in compliance
with any stock ownership guidelines of the Company relating to the amount of
shares of Common Stock required to be owned by the Company’s directors, the
Physical Shares of Common Stock Beneficially Owned by the Investors together
with their Affiliates shall be included in any such determination.

SECTION 2.6 Publicity. Promptly after the execution of this Agreement, the
Company and the Investors will issue a joint press release substantially in the
form attached hereto as Schedule B (the “Joint Press Release”).

SECTION 2.7 Anti-Takeover Provisions. The Company agrees that, if during the
Standstill Period it shall adopt any anti-takeover measure, including a
shareholder rights plan, a board resolution or a bylaw amendment that would have
an anti-takeover effect (other than a shareholder rights plan that provides for
an Economic Ownership threshold for purposes of qualifying as an “Acquiring
Person” that is less than 10%), it shall provide that such action will not
prevent the Investors or their Affiliates from taking any actions during the
Standstill Period that would not otherwise be prohibited during the Standstill
Period by this Agreement.

SECTION 2.8 Affiliates. TFM shall cause each of its Affiliates and each
Affiliate of each of the Investors that Economically Owns any shares of Common
Stock to comply with this Agreement as if they were each an Investor.

ARTICLE III

OTHER PROVISIONS

SECTION 3.1 Specific Performance; Remedies. (a) Each party hereto hereby
acknowledges and agrees, on behalf of itself and its Affiliates, that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties will be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in the Chancery
Court of the State of Delaware or if such court does not accept jurisdiction
then any state or federal court in the State of Delaware, or, if such courts do
not accept jurisdiction then any state or federal court in the State of New
York, in addition to any other remedy to which they may be entitled at law or in
equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

(b) Notwithstanding any other section in this Agreement and without limiting any
other remedies the Company may have in law or equity, in the event that the
Investors shall have

 

11



--------------------------------------------------------------------------------

materially breached this Agreement and shall not have cured such breach within
15 calendar days following written notice describing such breach in reasonable
detail from the Company, the Director Designee shall, upon the written request
of the Board, resign as a member of the Board, such resignation to be effective
as of the time the Board has delivered such request to the Director Designee and
TFM.

(c) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
the Chancery Court of the State of Delaware, or if such court does not accept
jurisdiction then any federal court in the State of Delaware, or, if such courts
do not accept jurisdiction then any state or federal court in the State of New
York (and the parties agree not to commence any action, suit or proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 3.3 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the Chancery Court of the State of Delaware or if such court does not
accept jurisdiction then the federal courts in the State of Delaware, or, if
such courts do not accept jurisdiction then any state or federal court in the
State of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

SECTION 3.2 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto. No rights under this
Agreement shall be deemed waived absent a written waiver by the party granting
the waiver.

SECTION 3.3 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:

if to the Company:

 

Family Dollar Stores, Inc.

Post Office Box 1017

Charlotte, North Carolina, 28201-1401

Facsimile:

Attention:

  

(704) 708-7121

James C. Snyder, Jr., Senior Vice President,

General Counsel and Secretary

with a copy to:

 

12



--------------------------------------------------------------------------------

Cleary, Gottlieb, Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile:

Attention:

  

(212) 225-3999

Ethan A. Klingsberg

if to the Investors:

 

c/o Trian Fund Management, L.P.

280 Park Avenue, 41st Floor

New York, New York 10017

Facsimile:

Attention:

  

(212) 451-3216

Brian L. Schorr, Chief Legal Officer

SECTION 3.4 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to any conflict of laws provisions
thereof.

SECTION 3.5 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

SECTION 3.6 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns, and nothing in this Agreement is intended to confer on any
person other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement. The rights and obligations under this Agreement may not be
transferred without the consent of the other parties and any transfer in
violation of this sentence shall be null and void.

SECTION 3.7 Counterparts; Miscellaneous. This Agreement may be executed and
delivered (including by facsimile transmission or .pdf format) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The headings used herein
are for convenience only and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in law
or in equity, shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other

 

13



--------------------------------------------------------------------------------

right, power or remedy. If any provision of this Agreement or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect so long as the remaining provisions do not fundamentally
alter the relations among the parties.

SECTION 3.9 Interpretation. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

FAMILY DOLLAR STORES, INC. By:  

/s/ Howard R. Levine

Name:   Howard R. Levine Title:   Chief Executive Officer

/s/ Nelson Peltz

Nelson Peltz

/s/ Peter W. May

Peter W. May

/s/ Edward P. Garden

Edward P. Garden

TRIAN FUND MANAGEMENT, L.P. By:   Trian Fund Management GP, LLC, its general
partner

By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member TRIAN FUND MANAGEMENT GP, LLC

By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member TRIAN PARTNERS, L.P.

By:   Trian Partners GP, L.P, its general partner By:   Trian Partners General
Partner, LLC

its general partner By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member

 

[Signature Page to Agreement – Page 1 of 2]



--------------------------------------------------------------------------------

TRIAN PARTNERS MASTER FUND, L.P. By:  Trian Partners GP, L.P, its general
partner By:  Trian Partners General Partner, LLC its general partner By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member TRIAN PARTNERS PARALLEL FUND I, L.P.

By:  Trian Partners Parallel Fund I General Partner, LLC, its general partner

By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member TRIAN PARTNERS STRATEGIC INVESTMENT
FUND, L.P.

By:  Trian Partners Strategic Investment Fund GP, LLC, its general partner
By:  Trian Partners Strategic Investment Fund General Partner, LLC, its general
partner By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member

TRIAN PARTNERS MASTER FUND (ERISA), L.P. By:  Trian Partners (ERISA) GP, L.P.,
its general partner By:  Trian Partners (ERISA) General Partner, LLC, its
general partner By:  

/s/ Edward P. Garden

Name:   Edward P. Garden Title:   Member

 

[Signature Page to Agreement – Page 2 of 2]



--------------------------------------------------------------------------------

SCHEDULE A

As of September 28, 2011, the Investors Economically Own, in the aggregate,
9,965,765 shares of Common Stock. The Investors that own such shares and the
number of shares that they Economically Own are set forth below.

 

Investor*

  

Shares of Common Stock Owned Physically and Derivatively

Trian Partners Master Fund, L.P.

   2,778,779 (Physical) and 2,043,391 (put/call options)

Trian Partners, L.P.

   1,381,534 (Physical) and 726,640 (put/call options)

Trian Partners Master Fund (ERISA), L.P.

   157,343 (Physical)

Trian Partners Parallel Fund I, L.P.

   208,275 (Physical) and 83,701 (put/call options)

Trian Partners Strategic Investment Fund, L.P.

   1,664,228 (Physical) and 921,874 (put/call options)

 

* Each of Nelson Peltz, Peter W. May, Edward P. Garden, Trian Fund Management,
L.P. and Trian Fund Management GP, LLC may be deemed to Economically Own each of
the shares of Common Stock owned by Trian Partners Master Fund, L.P., Trian
Partners, L.P., Trian Partners Master Fund (ERISA), L.P., Trian Partners
Parallel Fund I, L.P. and Trian Partners Strategic Investment Fund, L.P.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

FAMILY DOLLAR CONTACT(S):

Kiley F. Rawlins, CFA

(704) 849-7496

krawlins@familydollar.com

Josh Braverman

(704) 814-3447

jbraverman@familydollar.com

TRIAN FUND MANAGEMENT, L.P. CONTACT:

Anne Tarbell

(212) 451-3030

atarbell@trianpartners.com

NOT For Immediate Release

FAMILY DOLLAR APPOINTS EDWARD GARDEN OF TRIAN PARTNERS TO BOARD OF DIRECTORS

MATTHEWS, NC, September 29, 2011 – Family Dollar Stores, Inc. (NYSE: FDO) and
Trian Fund Management, L.P. (“Trian Partners”) today announced that Family
Dollar Stores, Inc. has appointed Edward P. Garden, Chief Investment Officer and
a founding partner of Trian Partners, as a director, effective immediately. With
the addition of Mr. Garden, Family Dollar’s Board will be expanded to eleven
directors.

“We are firmly committed to enhancing value for all Family Dollar stockholders
and have always welcomed open dialogue with our shareholders,” said Howard
Levine, Chairman and CEO of Family Dollar. “We are pleased to appoint Ed Garden
to the Family Dollar Board and look forward to working closely with him. Ed
brings to Family Dollar the perspective of a major stockholder and years of
experience investing in and working with consumer related companies. His
expertise will be valuable to the Company as we continue to drive growth and
further strengthen our business.”

“Family Dollar’s continued strong performance, as evidenced by our recently
reported fourth quarter and full-year 2011 results, is a testament to the
strength of our strategic plan,” continued Mr. Levine. “We are committed to
continuing to provide customers with value and convenience while making
impactful investments to improve the shopping experience in our stores and our
profitability.”

 

B-1



--------------------------------------------------------------------------------

Ed Garden commented, “Family Dollar is a great company with great potential.
Over the past year, Trian Partners has been engaged in constructive dialogue
with Howard Levine and other members of the Family Dollar management team. We
share their view that the strategic initiatives Family Dollar has implemented
have significantly improved the Company’s operating performance and future
financial prospects. I look forward to contributing as a Board member and
working closely and constructively with the management team and my fellow
directors to help advance our shared goal of enhancing value for all Family
Dollar stockholders.”

Edward Garden, 50, is the Chief Investment Officer and a founding partner of
Trian Partners. In addition, Mr. Garden is a member of the board of directors of
The Wendy’s Company (formerly known as Wendy’s/Arby’s Group, Inc. and prior to
that Triarc Companies, Inc. (“Triarc”)). He served as Vice Chairman and a
director of Triarc from December 2004 through June 2007 and Executive Vice
President from August 2003 until December 2004. Prior thereto, Mr. Garden was a
Managing Director of Credit Suisse First Boston.

In connection with the appointment of Mr. Garden to the Family Dollar Board, the
Company entered into an agreement with Trian Partners and certain of its
affiliates. The complete agreement will be included as an exhibit to the
Company’s Current Report on Form 8-K to be filed today with the Securities and
Exchange Commission.

Cautionary Statements

Certain statements contained in this press release are “forward-looking
statements” that are subject to the safe harbor provisions of the Private
Securities Litigation Reform Act of 1995. These forward-looking statements
address certain plans, activities or events which the Company expects will or
may occur in the future and relate to, among other things, the state of the
economy, the Company’s investment and financing plans, net sales, comparable
store sales, cost of sales, SG&A expenses, earnings per diluted share, dividends
and share repurchases. Various risks, uncertainties and other factors could
cause actual results to differ materially from those expressed in any
forward-looking statement. Consequently, all of the forward-looking statements
made by the Company in this and in other documents or statements are qualified
by factors, risks and uncertainties, including, but not limited to, those set
forth under the headings titled “Cautionary Statement Regarding Forward-Looking
Statements” and “Risk Factors” in the Company’s most recent Annual Report on
Form 10-K and subsequent Quarterly Reports on Form 10-Q filed with the
Securities and Exchange Commission up to the date of this release.

Readers are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date of this press release. The Company
does not undertake to update or revise these forward-looking statements even if
experience or future changes make it clear that projected results expressed or
implied in such statements will not be realized, except as may be required by
law.

 

B-2



--------------------------------------------------------------------------------

About Family Dollar Stores, Inc.

For more than 50 years, Family Dollar has been providing value and convenience
to customers in easy-to-shop neighborhood locations. Family Dollar’s mix of name
brands and quality, private brand merchandise, appeals to shoppers in more than
7,000 stores in rural and urban settings across 44 states. Helping families save
on the items they need with everyday low prices creates a strong bond with
customers who refer to their neighborhood store as “my Family Dollar.”
Headquartered in Matthews, North Carolina, just outside of Charlotte, Family
Dollar is a Fortune 300, publicly held company with common stock traded on the
New York Stock Exchange under the symbol FDO. For more information, please visit
www.familydollar.com.

About Trian Partners

Founded in November 2005, Trian Fund Management, L.P. (“Trian Partners”) is an
investment firm whose Principals are Nelson Peltz, Peter May and Ed Garden.
Trian Partners employs an operations-centric “constructivist” investment
strategy that is based on its Principals’ 35+ year track record of successfully
working with management teams and boards of directors to build businesses in a
broad range of industries.

# # #

 

B-3